Case 3:19-cv-01306-C-BT Document 3 Filed 05/30/19   Page 1 of 50 PageID 4
Case 3:19-cv-01306-C-BT Document 3 Filed 05/30/19   Page 2 of 50 PageID 5
Case 3:19-cv-01306-C-BT Document 3 Filed 05/30/19   Page 3 of 50 PageID 6
Case 3:19-cv-01306-C-BT Document 3 Filed 05/30/19   Page 4 of 50 PageID 7
Case 3:19-cv-01306-C-BT Document 3 Filed 05/30/19   Page 5 of 50 PageID 8
                   Case 3:19-cv-01306-C-BT Document 3 Filed 05/30/19                                        Page 6 of 50 PageID 9




   Oeff"nclon+lf -                   be fd-Pcl vn f:Ut)VG\f\i             (i--tf. ~<'~vt. CoJ-e                   5L )oJ. G
                                                                                                                          ..                      , 7e.;, te.cJV. p,
iC:.(i) 7 4("-'k!) . 1~ c '"")                 ~~~ (~~lv,) 1 7 &{q) l? \ 1 &,(<_<)lis) , ~.r J' 12 • C' v.                                       p. 7 'I' 31 7cn('l~
                           1               1
lb )~)(? /
          1

                   7 q. 4). {J_P+:.            ir?C/c->-ecl do(c/m.~f'-rti_)_);_ _ _ _ _ _ _ _ _ _ _
               1


. (J-efe 11 r.,./cu1·-J t1) -         Oe{eflcfctilf #5 Mtt~J~             ot       .:I~Ct.)ttill iu ho1 f-e(o:-d +ne f/tcu;[( 11 ,1> c~
p/ctifl1if/- v~       ct    ('ro·>e hfclfJVI~ on iljn/)ol~. /lt                            n   ~~n-ol· fro              )-e        hettr,·n~:. Oefe                   .   ,1'.
 'vJO,:fldr SfttJ€'       ·jhJJ.~:   (\0   fYJftt1c:t/ hfcdjiJ jtectftVt.fl/i Cft11t:t''S· f.IV<Jvt<f Ct({                                       ?.       ·   .•   ll(LC.nf   )
          VJ'U~            ~1/":.'{of'f,. fh<.d cf/d
                                                                                                                                                      1
    Uj-            U)e,                                llcf   thc'lf_-e    Cl1-' c .           .           -,.   .      .                       ,E't'f    fvl{::_ kJ(U\vj{
                                                                               I   '1   :> t'tH.   e.. , . . .              ,.J,
                                                                                                                 lifiVI /1()1
                                                                                                                                    •    .
                                                                                                                                   ;;.,__•(   e ;{    cu'\tl t·C     -~
Case 3:19-cv-01306-C-BT Document 3 Filed 05/30/19   Page 7 of 50 PageID 10
                                                          \
 Case 3:19-cv-01306-C-BT Document 3 Filed 05/30/19   Page 8 of 50 PageID 11




Errick Devon Mathis
Inmate#: 16052114
P.O. Box 660334
Dallas, TX 75266
                       S op '3) ·~ fl-t; (\ VCtrtle)
             CJ:..,") Case 3:19-cv-01306-C-BT Document 3                                                Filed 05/30/19                  Page 9 of 50 PageID 12

  ---'- O-ef ef\ clart+ "il- 1.9 - 48 '(Q \o. i nt ,,\- W b"' I Heel S.QV.erCl) 5 -e IF <; i fl ~ 1
rwt J-ed mah o(l <; +o ', i. ~ r d cit'd-. Dq II11> C• v11f'{ 0 ( fld4/5 of f h-e sfq le of f;J<q;
1

 c. l~('k( d. .:·l.f.f?ll.tlaai #- 'i. - c l~ I~ D\- c_o <.J f.-\'S- t)(.p~·05J a. 01 _7 I I lna(/-ecJ(_?) s p.eeciy -+r iCi I mot~
ior1 ~ +o +\t1~ Covr:+s . I. OJ 0,ve -the.. fo'>ied j..e")cd c D,urt do~ uiYlent~ -\c A 6 ftll~r ~hq?e (!~o
                                                                                                  c-t -the. w' fn-t')) 1 (JJ ·iu dJ-;." cf-frcfc.
                                                                                         Gtm t n tl1j
           --; I
(€. s,p;:;.(l ')e)-,
               tV\CAil-e.ctlil\
                         ~               .
                                j-cf'i +or ef ·mo+
<h >t, clerd'- 3 vd' e ·+raci Holtrtf5 ,6::o re
                                                                                                                   .                    .        rC{Ylv(r)-to
                                                                                           Sfe ~~, (r1uil -eJ o~{ O) / ;;.o~7 .,, Po::.·rect Sfleeclf
                                                                                                                                                                          ". .                       J   .,




 -t-r ( cd                     Dn OiijJ'f} 0/8.       b o..v...<..   VYt   en l h        +n..Q(\. ;;.w L- eJ f 1(.e (                       Vl1~iL Ul(l.[ i p fl\ 1-f r <;. • '   ez- . , I PiP
     II jl I              ~:        _' ; on       o 3/).. 9          /J.oi »        1
                                                                                         J..   pos-1 eJ if> JR(-t~n ~ ~!1 f #'I 1 -{Or Jefefl ,)q,,j· #7
                          r~r' 0\
      ' J u nL I\ (·) 0 1'\~
   rf)-,;:-                        •" L -'}·        ., :lq; ()(fl 7 t'bs,-lecl. h..:;nJ.WI
                               ') &-) e t~ e r II 6 ~I 0( j'J. 0 I
                                                                                                                                                rff.en CO.f''f"+o d€{R/1dal1f::flt;
                                                                                                                                                                                   •                      '

    for ~<:.·srd di~'f. c.ovt1S moftt;1 +o fJVu>i1 ~·r)()ic/-m-etTf UttcJ...{!f                                                                  (1'1eiYlOfCil1d':'f11        of Lqc..u ctnd
                                                  1
   a(f i d4v1f, 6/"l o >I d q / J ot9 J fo·,:i ed "'' or,·~ ,·vtlq[ ttllcl hM1 Wt'l.           C~(' Y+o 17ff'-
 -ec-<r pro 5-e., ,JcM Hnf. Th--e ~P• '111Jtu..1: wr1'ffe.n c afvt, (AJ~l) S~l1t. Wt/-f . . fl~tnftff) ~If
                                                                                                                                                                     ft:t1
                • ·                 ·                                      ·. · t) ·                r     '    f-tr                 S   Notw1-< (or P                       11i t t:l -b.                     ,.
                                                                       ~(-e~r-- d{lj-2tdCAv1                              ~~·,                 . ·~ • v
                                                                                                                          ,<J                                        C.(f
  o..Jcfre 5 sed S'fa1111f ..enll--€lope.                     1Jf1()                                               :-rr                  ,                            .           If   .'u (tGI--"
  e:,te an )141V1f fd-eci t:uf''-1 ['JO R-espense Ofi) any ~vl:1lYl( /tel ~oitort~- itJ c{(tc/q() a{
                                1
                                                        #




  ·3(,. Sr,j clt'sf, ;11.1io/Vt'l'lj -ffi~ s·q;J (Cf.U)-+1.. ~ tne(~nclo$ed) aocvmen·f;,~ l"hrov~h ')(cp~
   0~ \ty CLS. '3-t eri-e. and U, C ~o,1rh Jila l"~Cl ~U1 { eV-eul ( {t)'lfC IOV.)                             h f::110W1tz1 )/Y) (~(.o"""           {::ill
  n ~ Jc.f b1 1oc c:l off t tr e-ll> of -/hid-- '>Te< lc o,t 7PY'Y5 ~ {)efellclafi-IJ wovlr/ v/o 1cde... he
                                                                                                                                   1
   Pl4t,'\f,:~,, Vf\Pvt).vc'llli(-r-fi·;fl,Cr,/n. f, t}l/. 3JIJJ, ih-t(:.Yic.lo)eJ).· cloc.,um. el1·t"s uf'€..
   \)(l putsvc•o+ Q"':i-. (0. 'u'r Cr<I"·.P·, tul e.. 3<~~..,_--r;IL, c._. p' i occd ('vi•~. The. leH<t $«'{:

   where. cJe{~flclctf\t wvu'd 5Lhe.Jule -+.h~ flG\.Iflt, f? an orif)r0,'\4l pre-fn cd \t)ec,[t.~
    for ol}oG/)uq wnic0 -+h-e Pie<)tc!tf\G) ;Jvd'J.e/ ciefefldct.rd 1t- 5 u.J~re fo )ufP-
   ;, >e olll,eD"•' vo, "-'- t ;.0 ~·: ~ 1t• ·'j T, /C. • C. f, 3 1 'J oV-<'~ (l' "-~ :+h; > fvl e1 :z+ ,b}c,-1 "t1-fl'(
                                                                                                         "J
   f::ruv~s tnn({-ec:-irve n. es~ of Covn)e{, Th-e II covt -f docwrnen-t5 o.re e::t ShOGUN                                      1



   Jfl prof ~)Sio r'i.od m,· <)( o od v c1 ;n ~ L '. c n tifo                                                  b.(!"'
                                                                                                -t-Ke ir a v-1 h.o r i-ty ', u~ d<(?r sla pe
   0 ~ +he.. ~ q vV VJ 1-j h l(t 1-erd- N-e~l-ect 0~ M"/ f l ')ht s                     ii        { q /5-e t !c{ 11'¥1(!) I cd 5 e Lj ;z.M.-                                   r
   Pit~nti19 th-e.. _plo..ir,f,'('{ . fte.c;~hetivf/nq e. h4'ar 1 ·n~ fo o!fisjd.o/7 ([ncl'                                                                                                1
                                                                                                                                                                                               ..

   O'>k'VI" Occ.um.en+s of tn~ covtis fhl(~vco'lt of )cdr,l L'ctus-e~fi<D-7&"3~9 {j(YltJJ/3iJ5
   ps-eir,c.:d mc+(an 1 wi'-lh filiti~ ~er,od C<Vlcl c.l-erk:/\unseqf.ecfl;' c.~r-e. ~{~1vulov~
     VYI '1 ;J \/...:>. ( (\ i (I~ I-N tl) . )-j crk Lot1 s+t·hrl i Of1 ~ 1 &Cl rle')' ( ~.A-e s u, s. c C/lSt; Jvi /0 rJctf } 4 v sietit~ie <;
                                                                                                i
                                                                                                                                                                                                                   1
    /cv/-eS ·fncrt t.<ft -eYpjcdt1ecl h·( Pk-<lt~fi(f -th(tU;:f~ -tf11S ~lc,;,rfl,• Mc+,·on to ~\iSn-ti}5 [o .e .,                                                                                                 1

      o      d·'-'i'     -1     -tf·   v    ;'etl .fo l~. t~               'tt·   'r"      if5>,~u       "'·       v;1pv· fli                 'eci   o!!; .. tD-.Xc.t'7                                  vtl 5 ~;:.;

    (.),ef er1dur11t. 4J.I - •' ?au 1 -:Jo\-lnso n ; ~l!us count V puhU C d-ef er1~er~(D C P D0 1                                                                                          ~3
                                                                           1
                                                                                                                                                                                       1             tJ. {Ct·VJ-
   -~.rf{on+ i\\uJ. ~~~;)_ 1 ()qllc~')(fj. /)d-.6'7 -i-f"!Jj~ (jn 4h~ir c~~·tLio._j C<•r4c.; ti~S
  n·~.:..d1V-e':Jc.C4\tl<.~tcde_c{.(-t"::h.5\                              •p                       ·
                                                                                                               1          J         +--tf                        ·
                                                                                                                                                                                        qS
                                                                                                                                                                                           ·
                                                                                                                                                                                                    \il~feSe--
                                                                                                                                                                                                    --ho
                     . ·              · ')·· '"'·• Dn 5-eef-;;19 oefenc~t«l 7 cts u f'l\ltl\1.te.. CoV'IlS-e.L. 1 ~
                                              ·
  p. i). t>Vuult) 5a'f ~L-V~) CD·Y~fete:nt c.'uorchnc1 +o l:.A) <;,ioie ~S'idticdf,d). L d never clcu'IVl-eci
  1·,7(<.)ivrfe1Rvlf-. :;:~1 fleet cf
                                       5 ~v'ff( Mt:>rdc.d /ph,o/tcrl l'flOe<:>)€55 wh.1c.h ,df-ec-)'., tvt~. ~,J-ft'{dc.,L{

    J,r..;...;··h.     M'( )1/t:_ :lr1<-t     1hc:J :7 r?e-eci              ift'p-fl1-~\~1f~ Oefetl.Jovt-f''onl-€'(<1 ~u~}n-eS -\o
                                                                                        Vi1..f:'vl1
  ~1f-t 1; cc,1v 1cifcn cr/c!lf               L.v,·-;JI th-e ;;-ic..lc ~.t1. '5 tt1 -fh./5 ft\.V>-e. f'-i-ffl .qrrte,_' -;~!o,wi'rtoj hitv1
    ,:,. ;<_,,;:~·.,,·"·'; ,·n.~ ,·.,:-. .,)c[,JiliiP•I7'
                                           .            J.. ,  ..•    ,
                                                            Ht'>er?i<f' 1 ~ C<)l-
                                                                               ¥(.!''
                                                                                  •.1   f"_("
                                                                                       f'-t     ,l.l'' c. 1'-n~·rt
                                                                                            ~ ··JT·\:      U"tT,
                                                                                                                   ~-(.ct•)ef
                                                                                                                   c., · ~    i
                                                                                                                                    ->
Case 3:19-cv-01306-C-BT Document 3 Filed 05/30/19   Page 10 of 50 PageID 13
        Case 3:19-cv-01306-C-BT Document 3 Filed 05/30/19                        Page 11 of 50 PageID 14

V.      STATEMENT OF CLAIM:

        State here in a short and plain statement the facts of your case, that is, what happened, where did it happen,
        when did it happen, and who was involved. Describe how each defendant is involved. You need not give
        any legal arguments or cite any cases or statutes. If you intend to allege a number of related claims, number
        and set forth each claim in a separate paragraph. Attach extra pages if necessary, but remember the
        complaint must be stated briefly and concisely. IF YOU VIOLATE THIS RULE, THE COURT MAY
        STRIKE YOUR COMPLAINT.

                ~b ·<iekttf1£ct              b1
                                         plcti,l\.-t ;rf· of f~ s, 3, pc,r-1 i\/. 2,. Qe(-et1dc~n'ff
                                                                                                                   1
          ecu: h l ,, +he,· ( v!f lt(q { cCt f /,t( d,. e5 (i1 ':> {~pres i't1lt 'h \./~ s of 7}1( 5'tt:ife of
           '1-c:t-t{S DqliCtS covVtt'{ di<:-1· 3<..?;rc) 1 r'11vulva/ ;t1. If ccru$-e 11 f1&7¥$8~
          b_qS hlr.dvtnf/y Vtvlw.i-ed flcti,l·-rlff u/ld-er ')l'f., ;da.ie 1                   u.s.
                                                                                                  car-,:s-f(1virVt1c;/
          <yf&:.fv.·les 1 JCui-eS or~ci C"ns·lr·-tvf,·Ml .. ZOLc.h hots c~i.vS-ecf Jf\vvr'(-f)'jo
        .-{.. - 9 :ccr :1:-f · r f eM > uf-. -e rt'Y1
             1
                                                          <J IY\ f\ ; f\-f n1i




VI.     RELIEF:
        State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or
        statutes.




        A. State, in complete form, all names you have ever used or been known by including any and all aliases.
          ~··v..,zc.twc.               ·'-ecl·n.:.l   vor..J       q    l~wtn     i·i'i·,·[.i·,de.··cd
        \rl«\.1~.. rniSitllt"ci IYV-f ht')ti.'Jcuvtt f<O'Plluc.t:. o~ d ·1(5
        B. List all TDCJ-CID identification numbers you have ever been assigned and all other state or federal
            prison or FBI numbers ever assigned to you.

            <:>-faft:   t.' · (   v q I q\
                                                                                                         /
VIII.   SANCTIONS:
        A. Have you been sanctioned by any court as a result of any lawsuit you have filed?                  YES   v·'N-o
        B. If your answer is "yes," give the following information for every lawsuit in which sanctions were
           imposed. (If more than one, use another piece of paper and answer the same questions.)

            1. Court that imposed sanctions (if federal, give the district and division): _ _ _ _ _ _ _ __
           2. Case number: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
            3. Approximate date sanctions were imposed: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
           4. Have the sanctions been lifted or otherwise satisfied? No ') c.{I1C -1 r Jt1.)                 YES     NO


                                                               4
               Case 3:19-cv-01306-C-BT Document 3 Filed 05/30/19                                                 Page 12 of 50 PageID 15


                             . r                Jb ()otiC·/ Jo,
                                                            l'r- 11111~/t .01    ''             J
                                                                                                        nt'      tJA·.:Jj!N.fJ ....1rec,-Jrsi1t't?f
                                                                                                                          I
                                                                                                                                                           (DMPit'-
                ·\IT ~?.elt-€.f,    (ocrvl ar1o                  ,..                             , .r              ·-'.

 ,
                          ~.
    \ l . h ' 1 ' .. t ' . 1
                       •    •

                               0' ,)-ercler) +o -} H' fe lf'rc{
                                       (I
                                               #                   I J~ </ ~.1 re ,I'' 5 IPet r-f .::.r (__a/{ ol I 71 u t1 S' rrj
                                                                             )




-te \A./~+, (, • :S~<.;· _t, J~( · . .        1 -.-ec~~-;~~/Vl ~The il6oo,oo- Cj_i,hf-tlvnclf<"cl
                 1
                                                           r>·    .

retvta.u1df'i     C,:- (u6;lY1CJ-1:ffl> Su~"t'(V                         )       x:e'J.e7se                                                                         '
 ciclla(5     tJCtCh       ~'i    Sft?vlf ()(SO                  ~(iii!Vl UJjJ.&/J.OL~-           rc/eCt](           I   u;,tltq l1:J.. u, S,C.i? t33 ,:_
CiS~e.ci ·fu be ft>l{Rt ")le<rvted Wi~k\ f'LtC(-} (i\1(\~ f-e'{)u-es1 tjft~f\i1',1, ;o/JoitOf1
 for L-eo\v--e._ -iu (2f0Ce€d 'IV\ tO{r'VlO\ faup-er~ S ., 13od'-( vf\d nc.dvre o{
 cJ Ct_I'(V\ G1 ') V/1 C0 :1<,; +1.-Ju i (lJVl Ct ( ff e ·-j( I c't{ Ph (iS-{ bl -j ht ol-e(en clC(/'{ f$' :fJ -/h-e/r                         I


  cff·ICI.ct/ (c...fctLLtie<; f7S lC-:1-.qS rfcc}e, and Loccd IJq//((5 (oiJlf'/ f-efles·Pt7ier-f--
 il./i!S. tur -t 1f\.( rlctirlf~FF to o6-tqi() ctsk-ed rel,eF vf 6 /l clqfe qf rel-tcr>e,-tAe
 Co vrh M"i '\ i d h'fr; ':)1<>1\+ \1 la11\qf 0 <i I:-eel relie( unJN ~ 8 USC /J 1 I cr
                                      1



 ofd-..er JJl~-4?(tda-tttS rn -ihet't offlc(c.d t«{Cf.(t.fr"e) o~ -sfq 1 ~ J Lo{crL
 (-f? .- (~') ({1-l ; ·1 'J-€~ c0 MP € (\ <;. cd e C{ s f::-e d re ll()c-i r clS                                 r
                                                                                 ict.i nt I'Pf ffCt~.s CAnei q.sJis
                                                                                                    I       ·"




  MD·hon fc' movt+o f\q~xd in toUv\a p<A\JpertS 10 fifth Cit., Vr5.C.-of) of
  c. hi"~~ tvlous), ~:I &- LV- 1'1 1;;; ')fU(\-ied jre ma 11 Jed i o rJo d her 11 0 lsi:. Ju,Jyc:
  \Z' n ~f ocl~ MSVctn{ .1- '6 \J,S .(, I 1 i 5(0) (} \ ~l'lcJ 6 r 't f O. t A)ff. f. J Lj(ct) "Vh-
 -€.fQ pletirtit(C c\S'?S ccur+s c'(an+. ~                                  l         _l                •
     ,         . v    r-  _ :   • ~>   _    o.st-eo mMe·--ror"{ fl(wc,fc 5 for dC<M@.,j-€5 b)
  ). I{; U.<). C · { ~ S I f      (h        dOt\ IY)   S f 6 ·- ( V ~ { 97J.
                                                           r                                    ~ \ ' • 'f [                                       ·
     .   ,    . ,. . .           ..            .       _           . .                     ·~     C\ltl1l(r              PI<A'-(S       GAd q)/:)          f!t"'-dc)\Jj
     l c
  L C\ VY) 3 . I <t - c v ..- ~ I ol <0 Ll ISo ~ cQ (\ ·1e J a -+ re ou e s-te d .,
   ~\C{irdl~f c1t- :1~ tJ,S_c.t~ >J.
                                                                                                                                    l    . .           •        .

                                                                                 vlctruqf'eS                                                           b"f·fhe.
.   ..
           Case 3:19-cv-01306-C-BT Document 3 Filed 05/30/19                                                     Page 13 of 50 PageID 16


           C. Has any court ever warned or notified you that sanctions could be imposed?                                                   /YES                   NO

           D. If your answer is "yes," give the following information for every lawsuit in which a warning was issued.
              (If more than one, use another piece of paper and answer the same questions.)                                                                                          ·h
               1. Court that issued warning (if federal, give the district and division):                                Nof·+hecn dl·t.,t • li' i-{Dq J[q~V)(o/}-:/ c;;'{.
              2. Case number:             ?>·.I y_,- L. v~     o ( Q ·7 £, ;           ) : I frl - (V- I Cf l ;A
                                                                           •
              3. . Approximate date warning was issued:.J.c-l~o~Ci!..!..!.........,c.H-""'-~---'Dcld.!.--'-"-L.!_-"'-"'-"'--'-'L--=-c-"--'-..LLJ--"'--""--"'.=...!...'f-",___.~...:..:.=""-1
                 I {\.G\ S


    Executed on: o '; j  1 1/ d. a{ q
                   DATE

                                                                                                               (Signature of Plaintiff)


    PLAINTIFF'S DECLARATIONS

           1. I declare under penalty of perjury all facts presented in this complaint and attachments thereto are true
              and correct.
           2. I understand, if I am released or transferred, it is my responsibility to keep the court informed of my
              current mailing address and failure to do so may result in the dismissal of this lawsuit.
           3. I understand I must exhaust all available administrative remedies prior to filing this lawsuit.
           4. I understand I am prohibited from bringing an in forma pauperis lawsuit ifi have brought three or more
              civil actions or appeals (from a judgment in a civil action) in a court of the United States while
              incarcerated or detained in any facility, which lawsuits were dismissed on the ground they were
              frivolous, malicious, or failed to state a claim upon which relief may be granted, unless I am under
              imminent danger of serious physical injury.
           5. I understand even ifi am allowed to proceed without prepayment of costs, I am responsible for the entire
              filing fee and costs assessed by the court, which shall be deducted in accordance with the law from my
              inmate trust account by my custodian until the filing fee is paid.

                                    -Jh
    Signed this -------'-1_,7____ day of _ _N\_ct_rc_h_____:__ _ _ , 20 I                                         q
                           (Day)              (month)                  (year)


                                                                                                   Er{lc)z fkvon /Ylcrfht'> //&6Sdti!L(
                                                                                                       'P--/L·'~                                 I

                                                                                                               (Signature of Plaintiff)


    WARNING: Plaintiffis advised any false or deliberately misleading information provided in response to the
    above questions may result in the imposition of sanctions. The sanctions the court may impose include, but
    are not limited to, monetary sanctions and the dismissal of this action with prejudice.




                                                                                 5
     Case 3:19-cv-01306-C-BT Document 3 Filed 05/30/19          Page 14 of 50 PageID 17
 \

f
'!
                                               U.S. Department of Justice
                                               Civil Rights Division

     168-73-0/630109                           Special Litigation Section - PHB
                                               950 Pennsylvania A venue, NW
                                               Washington, DC 20530


                                               April 20, 2018


     Errick Mathis
     #16052114
     Dallas County Sheriffs Department
     P.O. Box 660334 ·
     Dallas, TX 75266-0334

     Dear Mr. Mathis:

          Thank you for your letter. The Special Litigation Section
     relies on information from community members to identify civil
     rights violations.  Each week, we receive hundreds of reports of
     potential violations. We collect and analyze this information
     to help us select cases, and we may also use this information as
     evidence in an existing case. We will review your letter to
     decide whether it is necessary to contact you for additional
     information.  We do not have the resources to follow-up on every
     letter.

          The Special Litigation Section is one of several Sections
     in the Civil Rights Division. We work to protect civil rights
     in four areas:  1) the rights of people in state or local
     institutions, including:  jails, prisons, juvenile detention
     facilities, and health care facilities for persons with
     disabilities (including whether persons in health care
     facilities should be getting services in the community instead);
     2) the rights of people who interact with state or local police
     or sheriffs' departments; 3) the rights of people to have safe
     access to reproductive health care clinics or religious
     institutions; and 4) the rights of people to practice their
     religion in state and local institutions. We are not authorized
     to address issues with federal facilities or federal officials.

          If your concern is not within this Section's area of work,
     you may wish to consult the Civil Rights Division web page to
     find the correct section: www.justice.gov/crt.

          The Special Litigation Section only handles cases that
     arise from widespread problems that affect groups of people.                 We
     do not assist with individual problems. We cannot help you
     recover damages or any personal relief. We cannot assist in
     criminal cases, including wrongful convictions, appeals or
     sentencing.
               Case 3:19-cv-01306-C-BT Document 3 Filed 05/30/19
                                            Page 15 of 50                                            PageID 18
                              STATE BAR OF TEXAS
    CLIENT ATTORNEY                                                                                 Helpline: 800-932-1900
  ASSISTANCE PROGRAM                                                                                CAAP@texasbar.com
  Jessica A. Bergeman, Esq.                                                                            P.O. Box 12487
      Program Director                                                                              Austin, TX 78711-2487
                                                                                                      Fax: 512-427-4442

June 04, 2018

Mr. Errick Devon Mathis 16052114
P.O. Box 660334
Dallas, TX 75266

         RE: Your Letter
         File: 782442
Dear Mr. Mathis:

Thank you for contacting the State Bar of Texas. The Client Attorney Assistance Program (CAAP) is a statewide voluntary
dispute resolution service of the State Bar of Texas whose objective is to facilitate communication and foster dialogue in an
effort to assist Texas lawyers and their clients in resolving minor concerns, disputes, or misunderstandings within the context
of the Attorney-Client relationship. CAAP cannot, however, assist you with any underlying civil or criminal matter, provide
legal advice, or take any action to remove, replace or compel your attorney to respond or take specific action.

We have received your letter. Please see the marked paragraph below that applies to your request:

__ 1. To remove and/or replace a court appointed attorney or public defender, contact the Court Coordinator where your
case is pending to have your request addressed. The State Bar of Texas has no jurisdiction or authority to remove/replace
attorneys.

__2. To obtain court records or transcripts, contact the Court Clerk's office where your case was heard to make your
request. Please be advised that pursuant to the rules of the jurisdiction, you may or may not be entitled to the documents
requested, or there may be a fee associated with the copying of documents.

_x_3. The State Bar of Texas does not have jurisdiction over the Court/Judges/Jail Facility. We are unable to look into the
merits of your court case. You may need to contact the State Commission on Judicial Conduct at P.O. Box 12265 Austin, TX
78711 to have your questions and concerns addressed.

__4. CAAP might be able to assist you in re-establishing communication with your attorney. Please review our enclosed
information.

_x__ 5. Pro bono attorney: we do not provide pro bono legal services. Enclosed please find a list of resources where you
may write and express your concerns.

Sincerely,
Client Attorney Assistance Program Staff
Enclosure




     1 {ff}j



                                                                no ''ihcr reason t!r,;m it is
                STATE BAR OF TEXAS
  Case 3:19-cv-01306-C-BT Document 3 Filed 05/30/19                          Page 16 of 50 PageID 19




Office of the Chief Disciplinary Counsel


January 4, 2019

Errick Devon Mathis
Inmate#: 16052114
P.O. Box 660334
Dallas, TX 75266

Re: Correspondence Dated December 17, 2018

Dear Mr. Mathis:

Please be advised that your recent letter submitted to our office is being returned to you for one (1) or more of
the following reasons:

         _ _ 1. The Attorney-Client Privilege and Confidentiality Waiver (Part VI) is not signed. Please sign
        and return with the rest of the information.

        l2.      A grievance can only be filed against individual attorneys, not against law firms as a
        whole. Use a separate form for each attorney about whom you are complaining. Please
        identify the attorney's name and address.

         _ _ 3. The information you have provided should be submitted on a State Bar grievance form. This
        form can be submitted via our online website at http://cdc.texasbar.com, or by completing the attached
        form and returning it to our office by mail or fax at 512-427-4169.

        _ _ 4. The additional information you provided in support of your grievance was not received
        within (1 0) days of submitting your grievance and therefore has not been considered with your
        pending grievance.

               5.

Please take appropriate action to correct the above referenced items and return all correspondence to the State
Bar of Texas, Office of the Chief Disciplinary Counsel, P.O. Box 13287, Austin, Texas 78711, or await
the outcome of a BODA appeal before resubmitting.

Sincerely,

Office ofthe ChiefDisciplinary Counsel
State Bar of Texas




   P. 0. Box 12487, Austin, TX 78711, (512) 427-1350, (877) 953-5535, fax: (512) 427-4167
       Case 3:19-cv-01306-C-BT Document 3 Filed 05/30/19                               Page 17 of 50 PageID 20
                             OFFICE OF THE CHIEF DISCIPU:\.-\RY COL;\SEL
                                        Sn. TE BAR OF TEXAS
                                         GRIEVA.'iCE FOR~!
                                                                                                   Gr;i · i.:;GlpUooi}l Counse
                        O'iLI'iE   FILI;\G   A\'.-\ILABLE AT http://cdc.texasbar.corn.                 , tate RAr r-fT~l(F!~

I.     GE'iERAL I.'iFOR.\LHIO;\

       B~fore you tilt out this papenvork, there may be a faster way to resolve the issue you
       are currently having with an attorney.

      If you are   consid~ring   filing a grievance against a Texas attorney for any of the following
      reasons:

               You are concerned about the progress of your case.
              Communication with your attorney is difficult.
              Your case is over or :ou have tired :our attorney and you need documents from
              :our tile or :our former attorney.

      You may ·want to consider contacting the Client-Attorney Assistance Program
      (CAAP) at 1-800-932-1900.

      CAAP was established by the St::rte Bar of Tens to help            p~ople   resolve these kinds of
      issues with attorneys quickly, without the filing of a formal      gri~vanc~.


     C.-\AP c.1n resolve many problems v.ithout a gri~vanc~ b~ing tiled by providing
     information, b: suggesting various sdf-hdp options for d~aling \\.ith th~ situation, or by
     contacting th~ :.1ttomey eith~r by telephon~ or ktter.
                                             //

     I han ___ I haYe not              .._/ contacted the Client-Attorney Assistance Program.

     If you     prefer, you ha..-e           the   option   to   til~   your grieYance online at
     http ://cdc.texasbar.com.

     In order for us to comply with our deadlines, additional information/documentation
     that you would like to include as part of your grievance submission must be received
     in this office by mail or fax within (10) days after submission of your grievance. This
     information will be added to your pending grievance. Information receiYed after
     that timeframe will be returned and not considered. Thank you for your
     cooperation in this matter.

     ~OTE:   Please be sure to fill out each section completely. Do not lea ..·e any section
     blank. If you do not know the answer to any question, write '"I don't know."




                                       .£ l'b-/ NS [r6 6f t- l r y
     0617                              Cr k ~ dt\. co vtt >tl
                                        Le F-1- n() I dlt\:H .f t
                Case 3:19-cv-01306-C-BT Document 3 Filed 05/30/19                                           Page 18 of 50 PageID 21


       II.      l.'iFOR.\L\ T!O:'i ABOLT YOL- PLEASE KEEP ClRRE:'iT
                                                           r   :-.rr.        E:rrr"clc    f).eJC     n 'yYLct_-+[t\) I /Ceo )8)/W
       I.       IDCJ/SID # I [po }~II L/                   r   M;            Nam~: - - - - - - - - - - - - - -
                Immigration# _ _ _ _ __




               City:      DCit I&)                   Stat~:             T    e/--c1 Y
     2.        Employer:. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

               Employer's     Addr~ss:   _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __



     3.       T~l~~hon~ numbers: Residenc~: _ _ _ _ _ _ __                                   Work: - - - - - - - - -
              Cell: 11 ~>i- 51/- 7J JJ-Z•'"t

 .f.          Email: ________________________________

 5.           Drivm License# _ _ _ _ _ _ _ _ _ Date ofBirth 0~~-:r1- { Cf 7C(

 6.           i\"ame. addr~ss. ar.d telephcr.e number of person \'vho can                 al~\ays   reach you.

              :\arne   ed-ct 'f!lctfui-} ~ fct+ '>"( i"L   cttf11       's    Address d> )1/    4n L ro 0[. ~I )Lf{ Dl'f I!tt 5 -rf.
                      I~);)     0                              Telephone            d-!'1-'57!-WJ--t·~-- d-'/Lf-Cf'f>-)~((6

 7.          Do yot.: u:1.c!~rstlnd and \Hite in the English bnguag~? __'{~t....:.S________
             If r.o, \\hat is your prima:;. language?                  .           .      .
             Who hdped you prepare this form?            !( -.f' () ~ I i,-1 f1tc<f.e h"12[ f e'
                                                                               r_
             Will they be avaiiJble to tiJ:JslJte future correspondence d'Jring this process? '/f)

8.           Are you a hdge? -----'0'-'<1.~-'-k/"-l-----
             Ifyes. ple1se provide Court. Count)', City. St:lte: - - - - - - - - - - - - - - - - - -

Ill. L\FOR.\1.\ TIO'i ABOLT A TTOR.\EY

             ~-}t!:  G:-ie'v:wces a:-e net accepted against l.r.> f:rms. You mc.:st specitica!t; name the
             at:orney against "'hom you ar~ comp1Ji:1i~g. .-\ se!)Jr:l:e gri~• ance form m!lst bl!
             completed for e:1ch attorney agJinst \\.hom )'OU are comp!Jining.

l.          Attorney name      rEt~ ha. ul 0o hn )0 n                                Address:    pDo- f ( n{c    £( ( ( u w If"-( cuud') g Id1
                                             r             ·                            J2) ~ !'i - f2 rv-er f r o n1 b\v J ·1 q7 h f /.
                                                                                        t,n/[qSr -r~ 7'))ol
            0617                                                                                                            1
             Case 3:19-cv-01306-C-BT Document 3 Filed 05/30/19                                                       Page 19 of 50 PageID 22



                                                                      Stat:!:    'J'I                  Zip Cod;! :_ _)_)-'-;A_cs~/-'----

     .,      Telephone number: Work 'dl LJ-[pe;>-}5)6 Home                            Other _ _ _ __
     J.      Have you or a member of your family filed a grievance about this attorney previously'?
             Yes ~~o ~" If""yes'', pkase state its approximate date and outcome.t} f 5) -

             '(\!\   (j-±ro y1 --to >V~ rd iu ,hs nti 5)                     (VU(!Se/-    CoMI>"\l)~/Cl t1 ef ()udJc.Ja.l C6vz.d t/Cf --     WctS   to!cl PauL
             ;] o ~1 (\ ) o Yl t1 4.)         io     ~ 0 to       i   fi-   cd   w ii   h C 4 vs (
            H:1ve you or a member of your t1mily ever fikd an appeal with the Board of Disciplin:uy
            Appeals about this attorney?

            Yes __ ~o             •----/rf ..Jes." please state its approximate date and outcome.


 -L        Please check one of the follo\.ving:
                          This attorney was hired to represent me.
              l.,__..---" This attorney \.VJS appointed to represent me.
                          This attorney was hired to represent someone else.

           PleJ5e gi"e the d:Ee the attorne:                \\JS      hired or appointed.              N/A - tJo--f        )U It


           Please st:1re "'h.:lt the at.torney          \\JS      hired or appointed to do. )<J f f 6)            ed I1, M t1 VV\. rL




5.        What \\J.> your fee arrangement with the attorney? ----'-~=----=.o.....~.tJ'"--...Q-----------



          How much did you pay the attorney?



          If you signed a con tract and h:lYe a~· please attach.
          If you h:1ve ~of checks and.'or receipts, please attach.
          Do not send originals.

6.        If you     ct:c not hire the a~orr.ey. \\.ha: is your connection \.\ith the a:torne_:v?                         Explain brietl:,
          1\1 I   s ( 6 V'1 v Y\ I cCt   -'   y1 s    d-41 l\ I                           u (1 s-1 .       Lit>       I    /111. 0 I I-f




          0617                                                                                                                         J'
              Case 3:19-cv-01306-C-BT Document 3 Filed 05/30/19                                      Page 20 of 50 PageID 23



      7.      Are you currently represented by an attorney? ____..~_.;.£_
                                                                      .. ~+'------
              If yes, pk1se provide information about your cumnt attorney: pc( u l                  vu ~~~~\ 5 q,   hu S Ylcj   fv Ifi\ \-.:d (ezv....-- _
               -{>)
                      1
                           S \J:t rl\~ ]o      )f'{   r'rlt>dr'cct/   feCGrc/5   of   q ({.. US5f(-, my 5i1Hcdrd-e.  ./Lt·t1 '>trJ/ ~f   YVtCtv1tj

      8.




             ":; v f e.(! ,(
     9.     Did the a:tomey ever mJke any stJ.tement.> or admissions to you or in your presence that
            would ir.dicate that the attorney may be experiencing an impJ.irment. such as depression
            or a substa:1ce use disorder? If so, please provide details.

                    \ (1




 IV.        hFOR~l\.TIO~ ABOL"T YOCR GRIEYA.'iCE


 [,         Where d:d the activity you are compb.:ning about occur?

            County:        IJ C <) \:]                 City:    04! Ia 5
 2.         If your grievJ.nce is about a !Jwsuit. a:1swer the following. ifk.nO\\n:

           a. Name of court
                                         ------------------------------
           b. Title ofthe suit
                                         ----------------------------
           c. Case nCJmb.er and date suit WJS tikd
                                                               ---------------------
           d. If yell are not a party to this su.it. what is your connection \\tth it'7 Expl.:lin bridly.



           If you    nave~               of court documents. please attach.

3.         ExplJ:r ir. d\!tJ!i \\h:v :ou think this attom\!:v hJ5 dvni! som~thing improp~r or hJ5 tl!lcd
           to do something which should hJ>e been done. Attach additional sheers of paper if
           necessary.



           0617
 Case 3:19-cv-01306-C-BT Document 3 Filed 05/30/19                                   Page 21 of 50 PageID 24


  Supporting documents. such as copies of a retainer agreement. proof of payment,
  correspondence between you and your attorney, the case name and number if a
  specific case is im·olved, and copies of papers filed in connection with the case, may
  be useful to our investigation. Do not send oricrinals. as thev will not be returned.
  Additionally, please do not use staples, post-it notes, or binding.

  Include the names, addresses. and telephone number of all persons who know
  something about your grievance.

  Also, please be advised that a copy of your grievance will be forwarded to the
  attorney named in your grievance.

  () tj I I J I A   i l ")   (J (   l c I )(;I gI J   d 5t' e 7 v cL vl~ Ho /    rH-t 5    ~ (. srcf ero ffJ ,.
·:r ;,   'f:(idatt1    +hcJ Id           V£Pr1 ,·(?    11c50       Sr/1Cf   oc;()c~(k,;(f       jiU-ti\.   0{       Vvt5~cd-tci
  Jr1clr'cfv'VIIr1{,(f f{t\f ulov)               chco"creQ)          f   ::u~VLSot1 hct5 +r;/d             YJit-[    X   hctV/    nu
  V'V\vnfc~_f       X-Un-es5.          ~,John_)or? he'Ll c;/U-t!Z M'f nu rlaCU!VIh11> ,·n ((cthf                             o-f
                                                                                       I



                                          1            1       °
                                                                             rJ oI    h -8 Cf t' / fl cz f •
                pro /o(t9'-fd           Vv'hf    ~folj         h41f'[




0617                                                                                                   5
       Case 3:19-cv-01306-C-BT Document 3 Filed 05/30/19                         Page 22 of 50 PageID 25


V.     HOW DID YOC LEAR\ ABOtT THE STATE BAR OF TEXAS' .-\TTORSEY
       GRIEV.-\~CE
                 PROCESS?

                 Yellow Pacres                  C.-\A.P
                Internet
                           "'                   Attorney
                Other                           Website

\1.    .-\ TTOR.',.E"Y-CLIE~T PRI\lLEGE WAIVER

       r h~r~by expressly waive an: attom~y-client privikg.: as to th~ attorney. the subject of
       this grkvanc~. and authorize such attom~y to reveal any informltion in the prot~ssional
       re!ationship to the Office of Chief Disciplinary Counsel of the State 8:1r of Texas.

       r uncerstJr.d that the Office of Chief Disciplinary Counsel rr:aintains as contid;:nti::d the
       processing of Grievances.

      r hereby swear and affirm that I am the person nJmed in Section II. Qu~stion I of this form (the
      Compbinant) and thJt the informJtion provided in this compbint is tru~ and correct to the best
      of my knowledge.

      Sig:n:1tu:-e:   <"-2 ·    j)./V'(cp(
                                       '•.


      TO E.\SL'RE PRO\!PT ATTE\TlO\, THE GRIE\"A.\CE SHOLLD BE -'!AILED TO:


                                THE OFFICE OF CHIEF D!SCIPL!.\ARY COL.\SEL
                                               P.O. Box 13287
                                              Austin, TX 78711
                                             Fax: (512) 427--H69




      0617                                                                                        6
Case 3:19-cv-01306-C-BT Document 3 Filed 05/30/19              Page 23 of 50 PageID 26




                                          -..;::..._
                                           ~
                                           :~~
                                           :f:!...
                                            \f.-
                                          ·~
                                            -~-
                                            .~
                                            ~ ........
                                            ~~,t=··
                                            ,.......
                                               ... .
                                            ...::::::.... ..
                                            ~

                                            .




                      ~
                      ,_..-
                       ~'
                      ':5
                       ~
                      2
                      0
                      0
                      c
                STATE BAR OF TEXAS
  Case 3:19-cv-01306-C-BT Document 3 Filed 05/30/19                                Page 24 of 50 PageID 27




Office oj'the ChiefDisciplinary Counsel


February 19. 2019

Errick Devon Mathis
Inmate#: 160521 14
P.O. Box 660334
Dallas, TX 75266

Re: Correspondence Dated January 28, 2019

Dear Mr. Mathis:

Please be advised that your recent letter submitted to our office is being returned to you for one (I) or more of
the following reasons:

         __ 1. The Attorney-Client Privilege and Confidentiality Waiver (Part VI) is not signed. Please sign
        and return with the rest of the in formation.

         __ 2. A grievance can only k filed against individual attornc;,-;. not against law firms as a
        whole. Usc a separate f(mn for c.1ch attornc: abnut whom ;vou arc complaining. Please identify
        the attorney· s name and add rc:-:'>.

         __ 3. The information you have provided should be submitted on a State Bar grievance form. This
        form can be submitted via our online website at J.n.m:/,l_<,;d<,:.:..~.xas_bac.com, or by completing the attached
        form and returning it to our office by mail or fax at 512-427-4169.

        __ 4. The additional information you provided in support of your grievance was not received
        within (I 0) days of submitting your grievance and therefore has not been considered with your
        pending grievance.

        -~    5. We are unable to process your grievance because more attorney information is needed.
        The information you provided does not match any of our records. If able, refer to our website
        www. texasbar. com to look up an attorney's information or have a family member or friend
        look it up for you. Please include attorney's current complete name, address, and ~aq~ard number
        if available. Our office cannot process your grievance without more matching information.

Pkase take appropriate action to correct the abllV<:' rel'cre!Jccd ill'm~ and return all ClHTespondence to the State
Bar of Texas, Office of tht.' Chief DisciplinarY Coun~el, P.O. Box 13287, Austin, Texas 78711, or await
the outcome of a BODA appeal bcfot·e resubmitting.

Sincerely,

Office ofthe Chief Disciplinary Counsel
State Bar of Texas




   P. 0. Box 12487, Austin, TX 7S711, (512) 427-1350, (877) 953-5535, fax: (512) 427-4167
                     Case 3:19-cv-01306-C-BT Document 3 Filed 05/30/19                                   Page 25 of 50 PageID 28



            II.      l.'\FOR.\L-\ TIO:\ .-\BOLT YOL -- PLE.-\SE KEEP CLRR£:\T
                                                            r    :-.r.     frfl c..[c    DeJc       n '(YLct_-+lt\S I /Ceo ')8)/~
            !.       TDCJ'SfD # f Go }J-1/ L{              r     Ms       Name: - - - - - - - - - - - - - - - -
                     Immigration # _ _ _ _ __




                                'D cd Itt )             Stat~:           T e/:Ct [
                                                                                                .
                    City:                                                                   Zip Cod~: -~~-'---""'-----"'----

                    Emplo,:er: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _-:----

                    Emplo,:er's Address:. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __



     3.            T~kphone    numbers: Residence: _ _ _ _ _ _ __                          Work:
                                                                                                    ----------
                   Celt: 11 v[- 51/- 1J 17:-t:>·r

     -f..          Email:. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

 5.                Driver5 Llcens.:: #
                                         ----------
 6.                i\am.::. address. :wd t.::lepf:cr.e number of person v.ho can ah\ays r.::ach you.

                   0:am.::R:t+c\ f'/Lctf{1f}~fct+)i/Ylcltl'11'S              Addressd>)l/4n21(.) ort1tJ<ilDqf[er_5-rf.

                        I   ~   )) 0                             Tekphone        J I '1- '5 71 -~.f.'{,;~..- d. '/Lf- Cf'f~ - )~(j{J
 7.               Do you unc!erst:md ar.d \Hite in the English language? __"/......_,.t""")'--------
                  If no.'" hat is your prima;: l::mguage?                           i •     •       .

                  Who hdped you prepare this fonn?                    i( ~ ()') k' I it?IHcti{ 1n-t'lrer
                  Will th.::y be av:tiia:,k to tr:t:Jslat.:: futur.:: correspondenc.:: during this pr·JCess? '{f )

8.                Are ,:.ou aJCidge'7 _ _.J.....:6~}C...:.J_ _ _ __
                  If yes. plea.5e provide Court. County, City. Stat>!:
                                                                              ---------------
HI.               L\FOR.\L-\. TIO'i ..-\BOLT A TTOR.\EY


                  ~·Jte: G~ie'¥ ances a:-e n0t :tcce!)ted against !a·.\ firms. You m•Jst specifically name the
                  a::orne,:. against ""hom you are comp!Ji:1ing. A. se~JrJ:.:: gri>!> Jnce form mCist be
                  completed for eJch attorne:v against\\ hom you are complaining.

l.                Attorney name;'Q§b          (!6 I!Pa. u/ Jo bn so II               Address: PDo-ff:tr[{(_ ( (uwif'-/ cuufic) g!dj.
                                                                                      P~ > t'l - r2 1v-e rf r o Yl 1 blv J -, qrh f I.
                                                                                       tnl/qsr       -,~ 7))o[
                                                                                                                          ,
                 0617
               Case 3:19-cv-01306-C-BT Document 3 Filed 05/30/19                                  Page 26 of 50 PageID 29



                                                                                Zip Cod.: :_ _)_)_;_},__CJ-"---'/'-----

     .,        Tdephone number: Work 911-{/J";-)5)6 Home                               Other _ _ __
     3.        H~.neyou or a member of your family tikd a grievance about this attorney previously?
               Yes vNo ~If""yes'', please state its approximate date and outcome{?: t5) -

               m<d-ro vl-+<> ~(, -~ rd iu chs htr$) (uunse/- (ofYlm.i))(CJ/1             c{-   CJucUcJa.l   C6v1c(t.Fc{ ---   WC!S tole! Pu.vL
               Qo~1V\ )OYl h4.) io ~ 0 fo in"cd Lvi-th C 4VS(
                                                                                          1




              H:11.:e you or a member of your family ever tiled an appeal with the Board of Disciplinar)
              Appeals about this attorney?

              Yes __ (\o ~f'")es," please state its approximate date and outcome.



 4.           Please check one of the fo!lowing:
                            This attorney was hired to represent me .
                 ..___._-   This a:tome;. w:1s appointed to represent me.
                            This attorney vv:15 hired to represent someone else.

              Ple:15e give the dare the attorn e.: \\:15 hired or appointed.   NIA - tJo1 ) uI e
           Ple:15e state vv hat the attorney \\ Js hired or appointed to do. ')<J   ff o) ed \j        tv\ \-1 VVl rL




5.         What \\15 your fee arr:.1ngement with the attorney? _         __,_rJ.=--=:.u......rJ"'--c..Q_ _ _ _ _ _ _ _ _ __




          Ho\.v much d:d you pay the attorney?



          If you signed a contract and h:lve a~· please attach.
          If you h:n e ~of checks and.' or receipts, please attach.
          Do not send originals.

6.        ff \. ou  d:c not hire the a::orr.e'v. \\hat is "our connectivn \\ irh the a::ome"?
          r   l/ ) C 6 {'1 V Y1 I Cct t ' y1 S •d-0 l\ I •            0 (l s-f .           .

          c,1 n   c!


          0617
                  Case 3:19-cv-01306-C-BT Document 3 Filed 05/30/19                             Page 27 of 50 PageID 30



          7.      Are you currently represented by an attorney? --'-''"""£'-.~-;-·._ _ _ _ __
                  Ifyes,pkaseprovideinformationaboutyourcurrentattomey: poul vu~\(\)6f\                        hu.s Ylut fvlfl\\4:1   (e~v....-_

                  ...Q)+S k't ~f. =to       S-ee rY''fcHca.l feCGrc/5 of q{CUS5fr. /'Yllf 5/1rictivt-e../U;rJ '>erzl ctf Yh.c<t 1 '-f
                   f-dt,UCI. f(L'-{Ir! )ee/<-5 (Or"l.Ut'cf[cdllvifM fJ.fJ- (J6f ()~/dedfY/e'Lf<1t[ hecdfh ctc./c.Cfr!Ov/
      S.         Do you cl::tim the attorney has an impairment, such as dc:pression or a substance use                   ere S
                 disorder? If ;.es. pkase provide specifics (your personal observations of the attorney
                 such as slurred speech. odor of alcohol, ingestion of alcohol or drugs in your presence
                 etc .. including the date you observed this, the time of day, and location).




                 1~   V   t   c{ I   &i
      9.        Did the a:torr.ey ever make any statement.> or admissions to you or in your presence that
                would ir.d icate that the attorney may be experiencing an impairment. such as depression
                or a substance use disorder·~ If so, please provide details.

                          I   I




  IY.           l.WOR~l\ TIO'< ABOL'T YOL'R GRIEYA.'\CE


     1.         Where d:d the activity you are complaining about occur?

                County: () ( 'S           X)               City:   Qctl/ C( 5
 '              If your grievance is about a la\vsuit. answer the following. ifknO\\n:

               a. r-.;ame of court
                                               ----------------------------
               b. Title ofthe suit
                                               -------------------------
               c. Case ne1mber and d:.He suit was tiled
                                                                   -----------------
               d. [f yet: Jre not a party to this suit.\\ hat is your connection with it'? Expl.1in brietly.



               If you     have~                of court documents, please attach .

.3.            ExplJ:r. ir: d\!tJ!! \\h: :ou think this attorn~) hJs dune s0m~thing improper or hls tlilr:d
               to do som;:thing \\hich should ha\e been done. AttJch acditionJ! sheets of paper if
               necessary.



               0617
  Case 3:19-cv-01306-C-BT Document 3 Filed 05/30/19                    Page 28 of 50 PageID 31


  Supporting documents. such as copies of a retainer agreement. proof of payment,
  correspondence between you and your attorney, the case name and number if a
  specific case is involved, and copies of papers filed in connection with the case, may
  be useful to our investigation. Do not send oriainals. as thev will not be returned.
  Additionally, please do not use staples, post-it notes, or binding.

  Include the names, addresses. and telephone number of all persons who know
  something about your grievance.

 Also, please be advised that a copy of your grievance will be fomarded to the
 attorney named in your grievance.

 0 tj II     )t Jc i   l )     c I )(; }0 f J d 5f' e :7 v cL ?--i Hoi rvt-t) '? (. ~ rcJ frO ) e '"
                             (J (   [



J ~/ -e(flc(lf1         f)xJ :i'c/ ~£fr1 l/l tJc)Y) ~){l(f Ov(j:p_~(k_,j{p )/(}..fie O( VVl)~C{/-tc/
                                                                                                       ()


 VV\tA.+al X-UY1-e;5. ~,John_)oll fLus c;/v-tr?. WI-t no claO.lrv1b11> ,·n (I-cthf                O'f __
  \(J-tJ,od'-f
    '
               -+rr01-f fCe:-J-.1 fucC(lc't ~ccvs5f'r- t.Jor h~crei'llr£~
   rl CL )      Pf 0 10 (l C("f' cf     {IY1 '--(   ~to V(   h~ f;f




0617                                                                                 5
        Case 3:19-cv-01306-C-BT Document 3 Filed 05/30/19                        Page 29 of 50 PageID 32


\".    HOW DID YOC LEAR'; AB0l1 THE STATE BAR OF TEXAS' ATTOR.\EY
       GRIEVA~CE PROCESS?


               Yellow Pa(J'es~
                                                    CAAP
               Internet                             Attorney
               Ocher                                \Vebsite

\1.    ATTOR.','"EY-CLIE~T           PRI\1LEGE \VAIVER

       I hereby expressly \\Jive an;- a~tom~y-cli~nt privilege as to the attorney. th~ subject of
       this gri~vanc~. and authoriz~ such attom~y ro re\~al any inforrmtion in th~ professioml
       relationship to th~ Office ofChi~fDisciplinary Counsel of the Stat~ Bar of Texas.

       I und~rstJr.d tbt the Office of Chief Disciplinary Counsel rr:aintJins as confidential the
       proc~ssing ofGrkvances.


      I h~reby swear and affirm that I am the p~rson n.1med in Section II. Question I of this form (the
      Compbir.ant) and that th~ infomution provided in this complaint is true and correct to th~ best
      of my knowledge.

      Signature:   -<?---1--·_/_t_t-_· . : .~t" "&'-+f_
                                                      -. _ _ _ _ __   Da:e:

      TO E-'SLRE PRO\IPT A TTE\TIO-', THE GRI£\ ..\_\;CE SHOCLD BE ~!AILED TO:


                                 THE OFFICE OF CHIEF DISCIPLI~ARY COC~SEL
                                                  P.O. Box 13287
                                                 Austin, TX 78ill
                                               Fax: (512)427-4169




      0617                                                                                      6
                                                Case 3:19-cv-01306-C-BT Document 3 Filed 05/30/19                                                                                                             Page 30 of 50 PageID 33




/ ' ~~
(
     'f
'--:,..-Jo(t
 \..___...-
            ,
                 I
                  \
                              ,·   _ \        \-1
                                                          ~.·
                                                          1
                                                          I'-
                                                          ol
                                                                             ,..\ l p
                                                                        '--.1..-1 ,
                                                                         '
                                                                                                v , rv\ n ·tv•
                                                                                                          './ I ~
                                                                                                                  "'I   ·
                                                                                                                              '   l   .I,
                                                                                                                                            1 r
                                                                                                                                                    ·
                                                                                                                                                        i . r\·
                                                                                                                                                        I   v
                                                                                                                                                                  ;·[r. ("
                                                                                                                                                                    •   R ./
                                                                                                                                                                               ,~
                                                                                                                                                                               .)
                                                                                                                                                                                    ')   !
                                                                                                                                                                                    0\ I I
                                                                                                                                                                                             I (_.(
                                                                                                                                                                                                 I




      ')
     LT)
                f' {j'
                \./\      vJ
                          I             ()-    e<'J                _.r;-
                                                                   _/ / /)           7/ ('' (' f' l/
           f~. {!'        /3 D-f                      6 l:· f) ? 3 r..;
       Dc;; II tJ :.::I II-                                         7 r J r;· (/ ·-(_:., 3} [(


                                                                                                                                                                  RECE\VEO
                                                                                                                                                                                                                          lo~ C~tref- 7Ji);f);r~.cd'',1 Lavn~-e(-
                                                                                                                                                                                                                          s t oc7 e_ i"J o: r oF -r·f1·· o\s
                                                                                                                                                                                                                            f, t'.      f'y~-f      i   J   ,:.-1   B7
                                                                                                                                                                                                                             pI vs-1 In I 1"" ""I g l                I I
                                                                                                                                                                                                                                                                         1,   _   '\
                                                                                                                                                                                                                                                                                  (J
                                                                                                                                                                                                                                                                                       LjlJ
                                                                                                                                                                                                                                                                                        , t)
                                                                                                                                                                                                                                                                                               '1•
                                   /)                                                               ./l

                         {_. -/--.-_.._/) cr
                                   II                 .
                                                                             ,/;''          .   ·;·                         ............ . . ........... """"•". ..
                          /                     I
                                                               }
                                                                   )/        '-'/ .f _.
                                                                                     LY,..;;;- .... .........._
                                                                                                                                      ~         ~

                                                                                                                               ( :::; :·· 1. ·~ ·.:r...~:::.~ ::; {     t:1~~. :C:F;;                 \i\\1\\\\ Inf~:   \\\\\ :1l Hi\\ 1~ii\\\: ~ \~) :\:: j) )ii\:)l'j\):\:IH:},
         Case 3:19-cv-01306-C-BT Document 3 Filed 05/30/19                  Page 31 of 50 PageID 34
                       State Commission on Judicial Conduct
       Officers                                                                         Executive Director
       Catherine N. Wylie, Acting Chair                                                 Eric Vinson
       David C. Hall, Secretary
       Members
       Demetrius K. Bivins
       David M. Russell
       David M. Patronella
       Tramer J. Woytek
       Darrick L. McGill
       Sujeeth B. Draksharam
       Ruben G. Reyes
       Ronald E. Bunch
       Amy Suhl                                   January 22, 2019
       Maricela Alvarado


                                                                                        CONFIDENTIAL

         Errick D. Mathis
         P.O. Box 660334
         Dallas, TX 75266

                  Re: CJC No. 18-0994

         Dear Mr. Mathis
                The Commission is in receipt of your request for reconsideration. Pursuant to Section
         33.035 of the Texas Government Code, we cannot grant your request based on the information
         you provided because, even if true, it does not contain new allegations or evidence of judicial
         misconduct. Further, in part, some of your allegations involve the judge's discretionary rulings, of
         which you have an appellate remedy and are not subject to review by this agency.
                Although we understand that you are not satisfied with the Commission's decision please
         be assured that the Commission took your arguments and evidence into consideration when it
         reached its decision. We apologize that we cannot assist you with your concerns.




                                                       Eric Vinson
                                                       Executive Director

         EV/jh




P 0 Box 12265                                                                                                   (512) 463-5533
Austin TX 78711-2265                           www.scjc.texas.gov                                     Toll-free (877) 228-5750
               Case 3:19-cv-01306-C-BT Document 3 Filed 05/30/19                  Page 32 of 50 PageID 35
                             State Commission on Judicial Conduct
            Officers
            Douglas S. Lang, Chair
            Catherine N. Wylie, Vice Chair
                                                                                                Executive Director
            David C. Hall, Secretary
                                                                                                Eric Vinson
            Members
            Demetrius K. Bivins
            David M. Russell
            David M. Patronella
            Tramer J. Woytek
            Darrick L. McGill
            Sujeeth B. Draksharam
            Ruben G. Reyes
            Ronald E. Bunch
            Maricela Alvarado                       December 11, 2018
            Amy Suhl
                                                                                         CONFIDENTIAL

            Errick D. Mathis
            #16052114, 2WL 35 Single Cell
            P.O. Box 660334
            Dallas, TX 75266

                       Re:    CJC No. 18-0994

            Dear Mr. Mathis:
                    We appreciate the concerns raised in your complaint. However, after conducting a
            thorough investigation into the allegations that the judge improperly delayed your proceedings and
            has failed to timely execute the business of the court, and otherwise failed to conduct the
            proceedings according to law, the Commission determined, in its discretion, that there was
            insufficient evidence to support a finding of judicial misconduct and that, in part, the decisions of
            the judge in your case were discretionary and not subject to review by this agency. Although we
            are prohibited by law from disclosing the specifics of our investigation, please be aware that our
            investigation included, but was not limited to, interviewing other individuals with knowledge of
            the matters addressed in the information you provided and reviewing court records and pleadings.
            In conformity with the specific constitutional provisions, statutes and canons, which limit the
            actions that may be considered judicial misconduct, the Commission voted to dismiss your
            complaint.
                   However, if you have additional evidence (e.g., witness statements, affidavits, hearing
           transcripts, etc.) that you believe may not have been reviewed or considered by the Commission,
           you may request, one time only, a reconsideration by the Commission. Please provide your
           written Request for Reconsideration, along with photocopies of any documents you wish the
           Commission to review, no later than thirty (30) days from the date of this letter. Be sure to
           reference the above-listed file numbers in your requests.
                  While not all complaints result in a finding of misconduct, we appreciate your concerns
           and your interest in assisting us in maintaining the high ethical standards of the Texas judiciary.
           Thank you for bringing these issues to our attention.

                                                          STATE COMMISSION ON JUDICIAL CONDUCT
           Enclosure: Reconsideration Request


P 0 Box 12265                                                                                            (512) 463-5533
Austin TX 78711-2265                                                                           Toll Free (877) 228-5750
    -~-   --------~-
                                 ---------------=------~~~~~- ----------~--------------------
[                  .,
                           Case 3:19-cv-01306-C-BT Document 3 Filed 05/30/19Page 33 of 50 PageID 36



                                                                                                                        1111111111
                                                                                                                         •   F 1 6 7 6 3 8 8 •


                  The State of Texas   vs. ERRICK MATHIS                                                                                      363rd
              DOB: 8/27/1979               Sex: Male          Race: Black



                      I/\US..:>4/85
              ;)10'1"10.                                                                                                      GJ Witness: read in
              AIS No. <#CID#>



              4
            • .l   j   -




            I IAGG ROBBERY                                                                                                                                    ~,:.,....




                                                               INDICTMENT NO.: F1676388
                                                                                                                                                        4l
                                                                                                                                                        i~.
                                                                                                                                                         J




              IN THE NAME AND BY THE AUTHORITY OF THE STATE OF TEXAS:

             The Grand Jury of Dallas County, State of Texas, du!y organized at the July Term, A.D., 2016 of the Criminal
              District Court No.5 for said County, upon its oath do present in and to said Court at said term,

             ~'- wt C;\"i:r\i~ii: i'w1...7t ..,,, ....... t=lni:l'!"!:er cauea u~renaar:':, on ur abOUt the 26th day of September, 2016 in the County
             of Dallas, State of Texas, did then and there inte11ticnal!y and knowingiy, while in the course of committing theft
             of property and with intent to obtain or maintain control of said property, cause serious bodily injury to another
             DUANE: HILL, hereinafter called complainant, by STRIKING COMPLAINANT WITH A HAND AND FIST, AND BY
             FORCING COMPLAINANT TO AND AGAINST THE GROUND,
                            :s
             And it further presented in and to said Court that a deadly weapon, to-wit: A HAND, was used or exhibited
             during the commission of the aforesaid offense or during immediate flight following the commission of the
             aforesaid offense,



                                                                        ~nhanceme~:ts


             And it is further presented to said Court that prior to the commission of the offense or offenses set out above,
             the defendant was finally convicted ofthe felony offense of AGGRAVATED ROBBERY, in the CRIMINAL DISTRICT
             COURT 1\10 5 of OAUAS Countv. Texas, in Cause Number F9752354, on the 19TH day of DECEMBER, A.D., 1997,




                                                                                         Foreman of the Grand Jury
    Case 3:19-cv-01306-C-BT Document 3 Filed 05/30/19                                                                                                 Page 34 of 50 PageID 37

                                                                                                              .,,.,
      STAn: OF TEXAS                                                              AFFID.\ VIT Pok ARREST                               WARRA~T                              COUNTY Of DALLAS
/
         BEFORE ME, the undersigned authority, on this day personally appeared the undersign!d aftiant who, after being
      duly sworn by me. on oath stated: My name is Det. J. Brow #9406 and I am a peace officer of the City of Dallas.
      Da ltas County, Texas. I. the at1iant. han~ good reason and do believe that on or about the 26th day of September,
      20 li, one (narr.e of suspect) Errick Mathis did then and there in the City of Dallas, Dallas County, Texas commit
      rhe 0ffrn-;e C\f .\~'"t'l\VatM R()hMn·. n \'i0!nti0n ofSet:"ti0n 29.0~ 0f1he ..,XL ::1 _.£L
       . _,' ~~                  "      "     ~-      t          ~:                                , ~ .J                        •
      ..:ffiTant's beiief is based uix-n the f.Jilowing t:tcts and infomi3tion which Affiant received :·rom:
      ~ Affiant's personal investigation of this aileged offense.
      0                          a fellow peace officer of the City of Dallas, Dallas County, Texas. wto personally participated
      in the investigation of this alleged otiense, providing this information to Affiant, and whose infonnation Affiant
      believes to be credible.



      On September 26, 2016, at approximately 4:00 PM, Suspect Errick Mathis committed the offense of
      Aggravated Robbery, a violation of Section 29.03 of the Texas Penal Code F/1, at 6060 N Central
      Expressway, Dallas. Dallas County, Tt:xas. The Complainant in this offense is Duane Hill.

     On September 26, 2016, at approxirnatdy 4:00 PM Complainant Duane Hill was on t.ne escalator exiting
     the Mcc!cingbird Dart Train station walking to work, when suspect Errick Mathis ap1'>roached him and
     asked if the complainant was a Fed. The suspe,;t continued to follow the complainant to th.e parking lot at
     606() ~ Ce~tn: Expressw'ly. The suspect th~ punched the complainant in the face witi~1 a d?sed ?st.
     \;'_P'lrtf'~ '':...'., ~ ~ : ~~-"'"'~ .. ~,._...or} "T'"'\.p -~~·-;-::;;-::.,;•~!:'t.;;/-~-:;..-:.,-.::r~':.. ..i..""':..... ..'i""-;_.. ~ ..:::..:a-.•-»'"•-··> .,;_""',. .-f'.-;J"!i•'-c.t ·._.~"*'-'"-••it•• -..;Yc-.t.W~t
    tne suspect took the complainant's cell phone and $60.00 dot:ars from the him. After the offense, the
    sw>pect walked into the office building at 6060 N. Central Expressway and then fled the location heading
    eajt bound towards the Mockingbird Dart Station. Dallas Fire Rescue responded to the offense location
    and transported the complainant to Presbyterian Hospital to be treated for his injuries, which included a
    broken leg.

    Officer l James #5547 and D. Ponce #10459 responded to th~ offense location, they were told that the
    suspect was headed to the Mockingbird Dart station. Officer J. James #5547 and D. Ponce #10459 went to
    the Dart station and found the suspect on the south bound Dart train sitting down. Officer J. James #5547
    <>nt.,!'...t th ... h->; ... .,-~ ..,J,_,.....,.~ •'-'" ~ .. ~-·--'• ,-~-·,.-- ---~-~ .. ,._ ·'n ..... ,:-:~.,.,- J. ·anles .:.•.)-~-, ,;·ta' a S"'" .... ~l· ·~·nc·ra·ent to
    -··--·-.. -- ----·& ~.,. t'' ___..._ t.a.~- Ol...._.t"._._L ,.,.'"•"-'""' C.U.;.~ .... '1\'~-"" U\:..ll\.,\;;1 .. J         tt ...rT u           '""""'""''

    arrest of the s•ISpect, he found the complamant's ceilphone on hi,.n. Officer 1. James #5547 transported the
    suspect to Dallas Poiice HQ to be interviewed by detectives. During the ride to HQ the suspect made res
    g:::stae statements to Officer J. James #5547," I did not attack him, he attackerl me" and "that nigger leg
    ain't broken, he is faking."

    Detective J_ Llanes #7609 went to Presbyt!rian Hospit.1l and spoke with the e<Jmpla:nant in which he
    verified the facts of the offense.
                                                 ''
    OetectiveJ. Brow #9406 read the suspect his Miranda Warning and he agreed to speak with detective. The
    suspect admitted to asking the cosplainant if he was assisting the federal government, getting into an
    altercation with the complainant and taking his phone.

    The suspect was transported to lew Sterett Jail without incident.
J.
       Case 3:19-cv-01306-C-BT Document 3 Filed 05/30/19                                Page 35 of 50 PageID 38




     ·~\,Jdge Carl Hay~ •·
      400 So. Zang Blird., Suite 802
      Dallas, Texas 75208



                                                                                                                    111111~
                                                                                                                                         U.S. P8STAGE
                                                                                                                                            PAl
                                                                                           Ell
                                                                                          :'o";~~:/::~1$
                                                                                                                                         DALLAS.,~
                                                                                                                                          7520"
                                                                                                                                                 TX
                                                                                                                                        JUN 30'u17
                                                                                                                                              AMO NT
                                                                                                  1000
                                                                                                                         75202             $0.70
                                                                                                                                        R2304E1 05817-14




                                                              Mt. Erick Mathis
                                                              BI# 16052114
                                                              500 Commerce Street
                                                                                                                 ~~~
                                                              Dallas, Texas 75202
                                                                           -~ ,, -1 ~        ~..,..~;:"'
                             '~r~ · . ~lt~i,~ ·
                                                              """'" ··.'

                              ~'...... ,~.!"   .~

                                                    7S:,a02$4729 C:CIC14                            piJII ••J ui•IJ•'
                                                                                                             .
                                                                                                                        ' I I'',,,,''JH!wJ~,---·-··\\ .
                                                                                                                                    L     .            ,
                                                                                                                                                           .--~----···
Case 3:19-cv-01306-C-BT  Document
                      ATTORNEY AND3 Filed 05/30/19ATPage
                                    COUNSELOR       LAW 36 of 50 PageID 39
                 "We handle your legal needs professionally, expeditiously and compassionately"

400 So. Zang, Suite 802                                                           Office (214) 948-3377
Dallas, Texas 75208                                                               Fax   (214) 948-0106
June 27, 2017


Mr. Erick Mathis
BI# 16052114
500 Commerce Street
Dallas, Texas 75202


Re: The State of Texas
               Vs.
          Eric Mathis

Dear Mr. Mathis

I am writing to inform you ofthe rescheduling of your Pre-Trial. Your Pre-Trial was scheduled
for July 6, 2017. Your Judge will be on vacation on that date so your Pre-Trial has been
rescheduled for July 13, 2017.

I have informed you of the plea bargain which you have rejected and you have an absolute right
to reject any plea bargain offer and require the state to prove the case and enhancement against
you. Should the state not be able to prove their case and the enhancement against you, you will
be found not guilty and will be released. On the other hand should the state prove their case
against you and also prove up the enhancement paragraph, the range of punishment you will be
facing is not less than Fifteen (15) Years to Ninety-Nine (99) Years or Life and a fine up to Ten
Thousand ($10,000.00) Dollars.

I have filed all necessary and appropriate motions for discovery. The state is required to turn
over all of the evidence they have in the case. A motion to suppress is probably not an
appropriate motion to file at this time because I am not aware of any evidence that was obtained
in violation of your rights which is required in .xder to bt: successful in a motion to suppress

There is no new evidence that I have received that I need to discuss with you at this time. I will
come visit and go over any and all new information when and if it becomes available to me. I
will also come and visit with you when we get closer to your trial date should you decide your
case should be tried. In the meantime, I am requesting you to send me a copy of your version of
your case and a list of witnesses, addresses and telephone numbers of people you would like for
me to contact.
Case 3:19-cv-01306-C-BT Document 3 Filed 05/30/19               Page 37 of 50 PageID 40


I am enclosing for your review a copy of your Indictment, the Police Report and a copy of
motions I ha    Iled.
Case 3:19-cv-01306-C-BT Document 3 Filed 05/30/19                        Page 38 of 50 PageID 41


                                                CAUSE NUMBER F16-76388                      ""
                                                                                            =
                                                                                            C"
                                                                                            z      ~-
                                                                                                       sr
               liF
                                                                                            C)
                                                                                            <
STATE                   TEXAS                      §        IN THE CRIMINAL                 w
                                                                                            C)     r
vs.                                                §                                        >
                                                                                            =r     rn
                                                                                                   ~'
                                                                                                   \....,.f

ERIC~THIS
                                                                                            \.0
                                                                                             H

                                                                                            w
                                                                                           !'..)

                                               OMNffiUS PRETRIAL MOTION

                  I
TO THE PONORA.BLE JL.DGE OF S/.ID CO'CJRT

           omes now the Defendant in the above-styled and numbered cause files
this Elec ion and Omnibus Pretrial Motions requesting the following:

   1. El1ction ofPunishment.

             Defendant, in the event that the.jury            fi~ds the defendant guilty, elects
          pjshment to be assessed by the:
                  I

                       Jury.
          --+-------__ Judge
         I
   2. Co' rplete Record

             Defendant requests that a complete record be made of the trial, including
          vo dire, all testimony, bench conferences, and argument of counsel.
          ~-r-J .! 'TI"T"\'..,....,T""o,
          ~..N.f\.l\j LtV
                 I                     --      DEN"IE.D·----- AGr~L:<:ED- - W1THDRA\VN
                 I      .
   3 . A lratgnment

                      Defendant requests arraignment outside the presence of the jury.

                                           - - DENIED     AGREED         WITHDRAWN_ __



                      Defendant requests that a shuffle of the jurors be made.


Page 11
     Case 3:19-cv-01306-C-BT Document 3 Filed 05/30/19          Page 39 of 50 PageID 42


.           \GRANTED              DENIED       AGREED        WITHDRAWN-

      5.   LL wan::::.
               of                          -            -
            -\ Defendant requests a list of witnesses by the State who will be called in
    the case in-cbief or rebuttal at the guilt/innocence stage or the punisluneni stage of

    informa~on
    the trial. Defendant,requests that the list of witnesses include_ sufficient contact .
             1 that wul enable detense counsel and! or defense mvesngator to contact
              1
     and inte'few said witnesses. Defendant requests this list and said contact         .
     mformatmn to be tendered to defense counsel within a reasonable amount of tune
     before tr\al. Stearnes v. Clinton, 780 s.w.2•• 216 (Tex. Crim.APP· 1989) see
      also Richards v. Quartroann_, 566 F.3"' 533,571 (S'h Cir. 2009).

             G~D- DENIED_AGREED_ WITHDRAWN-
               I
               \




                   I
           6. Grbnd Jury Testimony.
                   Defendant requests that counsel for the Defendant be permitted to
           examihe the testimony of each witness who testified before the Grand Jury at

                   t
           such t\me as they ary passedJor <;ross-ex3mination, and to be advised, prior to
           trial, the names of any persons who testified in regard tn this case at the

            Gran.\jury hearing.
               GrED_DENIED_ AGREED_ WITHDRAWN-



                     I
                     I
             7. Id4ntijication Hearing
                    Defendant requests an identification hearing outside the presence and

                   heCfillg of the jury.
                   G~TED
                    I
                    \    -            DENIED
                                               -   AGREED
                                                            -     WITHDRAWN
                                                                                  -
              8. Physical Evidence.
                         I
                    vefendant requests a hearing outside the presence and hearing of the jury
            to dete · e the admissibility of anY physical evidence recovered during the
            investig tion of this case which the District Attorney intends to offer as evidence
             herein, d would request the Court to suppress this evidence if the Court
             dete · s that the evidence was obtained in violation of the United states
             Constitn ion or federal law or the Constitution or laws of the State of Texas.


             Page 12
Case 3:19-cv-01306-C-BT Document 3 Filed 05/30/19          Page 40 of 50 PageID 43



          I
   GRA~~TED            DENIED           AGREED           WITHDRAWN

          I
   9. Defendant's Statements.
          I
         JDefendant
          I
                     requests a hearing outside the presence and hearing of the jury
prior to tp-e introduction of any statemeuts alkgedly made by the Defendant, either
orally ortin writing, to determine the voluntariness and admissibility of them, and
requests ~sclosure of these statements prior to trial.
          i
   GR.A!fTED _DENIED_ AGREED_ WITHDRAWN_
          I
   10. Eiculpatory, Mitigating or Evidence Inconsistent with Guilt
         I
      Defendant requests the disclosure of any and all exculpatory, mitigating, and
lor evidepce inconsistent with guilt to the Defendant in~~ way, whi~h the . .
prosecutfbn or any law enforcement angency may have ill 1ts possessiOn or Wlthill
its knowtedge or which it has a duty to inquire of concerning this Defendant in this
case. Brady y. Marylf!_nd
         I
   G~ED _DENIED_ AGREED_ WITHDRAWN __
          I
   11. Dfclosure/Production of Physical Evidence
          I
      Defendant requests the production and disclosure of all physical evidence
Or tangi~le items, objects, and matters not the work product of the State which are
or_ ~ay bf r~levar:_t to ~e ~It or ~oc~nce _of th_e accused, ~d which evidence
   1
Wiu or may oe ofrerea oy tte State ill the tnal 01: tlus case . .turther, the Defendant
req::;ests
         llie State to produce prior to trial any laboratory reports or expert opinions
pe · · g to any test conducted at the request of the State or any law enforcement
agency      physical evidence.
          II
          I


   GRAl'liTED
        I     -      DENIED - - AGREED -               WITHDRAWN -
          I

   12. Efpert resamony.
          I
          I


Page 13
Case 3:19-cv-01306-C-BT Document 3 Filed 05/30/19               Page 41 of 50 PageID 44




            ~
                  efendant requests a 705(b) T .R. E. hearing on any Expert testifying for
the State Defendant would also request notice prior to trial that an Expert will be
used an on what the expert plans to testify to or about.

   GRAJhED                  DENIED          AGREED           WITHDRAWN

   13.      ~ess(es) Statements.
           Defendant requests that the State make available to counsel any and all
written s atements made or adopted by a witness who testifies, and/or any
stateme s used by a wimess to refresh his memory as to the events involved in the
trial, at srch time as the witness is passed by the State for cross-examination.

   G~ED _DENIED_ AGREED_ WITHDRAWN_
   14. Climinal History of Witness.

           Defendant requests that the Court order the State to produce, prior to
trial, anYJ and all criminal records of State's Witnesses, as well as juvenile records,
that they intend to caH to the stand L!.1 the trial of this case, and further, to
detenni~e and disclose any pending charges that the witnesses may have.

   GRAJ'~~TED _DENIED_ AGREED_ WITHDRAWN_
             I
   15. Infuenced Testimony by Witness
             I'
        Ifefendant requests the Court to instruct and order the State, prior to trial, to
reveal ~y agreement entered into between the State and/ or any law enforcement
agency Ifat could conceivably intluence the witness's testimony. Defendant would
furth~r rfq~est th~t the State reveal, whether implied or express, any and all
pronnse~, aid, assistance, reward, compensation, or benefit conferred upon the
witness tat could, would, or might receive if the witness complies with the State
and/or a.JtY law enforcement agency. In the event that a:ay agreement has been
entered ihto between the State and/or any law enforcement agency and the witness,
Defendabt requests, prior to trial, a complete and exact disclosure of the agreement
includini all notes, documents, and records reflecting the agreement.
             I
   G~TED _DENIED_ AGREED_ WITHDRAWN_




Page   14
Case 3:19-cv-01306-C-BT Document 3 Filed 05/30/19          Page 42 of 50 PageID 45


          I


   16. Rfputatiort
         i
      Dejfendant requests a hearing outside the presence and hearing of the jury to
considel:e admissibility of all reputation evidence presented by the State before
such tes ,' ony is offered before the jury.

   G~ED _DENIED_ AGREED_ WITHDRAWN_
          I

   17. IfeachmentojtheDejendant 609(a) T.R.E.

       Delrendant moves the Colli-t, Pursuant to 609(a) T.R.E., to allow him to
testify a~ the guilt/innocence stage of the trial free from impeachment by any or all
of his pqor convictions as well as any extraneous offenses that the State has given
notice o~ intent to use for such purposes. Defendant would request a hearing
outside te jury's presence in regard to this matter. Theus v. State.

   G T D --DENIED-- AGREED--WITHDRAWN--

   18. Ptfnishment Notice. 37.07 T.C.C.P.
          I
          I Defendant requests notice prior to trial of any evidence of bad acts or
unadju~ated   offenses allegedly committed by the Defendant, or for which he may
be held criminally responsible, which the State intends to admit before the jury in
the sent4ncing stage under 37.07 T.C.C.P. Further, Defendant requests the Court
          J
to have hearing outside the jury's presence and hearing prior to the admission of
any sucl evidence is ruled upon its admissibility.
          I                                                    .
          I

   GRAJ.'IJTED        DEN1ED          AGREED           WITHDRAWN
          •      --             --               --                     --


    WHEREFORE, PREMISES CONSIDERED, Defendant prays that a hearing
be held   qn
           thi~ Election ~d Mot~on and that the C_ourt orders the Stat~ to produce
the requested Items as designated above and perrmt the Defendant to Inspect, copy,
photogr±h, and conduct any necessary tests on such items. The items are not
privilegT and are within the proper scope of discovery.

    Defehdant prays that this Election and Motion be in all things granted.



Page !5

          I



          I
,    Case 3:19-cv-01306-C-BT Document 3 Filed 05/30/19       Page 43 of 50 PageID 46




                                                       Hays S.B.# 0
                                                  727 So. R.L. Thornton Frwy.
                                                  Dallas, Texas 75203
                                                  (214) 948-3377
                                                  Carlhavs9@aol.com


                            CETTIFICATE OF SERVICE




                                       ORDER


       On       thit
               the                dav of                              20    , came
    to be :oDJsi~ered Defendan~' s Election and O~bus Pretrial Motion and the
    Court s rmgs are put bes1de the corresponding request.


                   I

                                                  JUDGE PRESIDING




    Page   16
               Case 3:19-cv-01306-C-BT Document 3 Filed 05/30/19                        Page 44 of 50 PageID 47

                                          INSTRUCTIONS RELATING TO
                                       PRELIMINARY INITIAL APPEARANCE



                                                                            Cause No. M1718892
                                                                            Offense:    INDECENT EXPOSURE


           The State ofTexas
           vs.
           ERIC DEVON MATHIS



           On this date appeared      ERIC DEVON MATHIS              , hereafter referred to as defendant, who
           makes his initial appearance in connection with the above numbered cause. At this appearance a
           hearing was held, at which the following took place:

                 l. Defendant was informed as provided in Art. 15.17 CCP.

                 2. Bail was set in the amount of$ $500.00

                 3. All misdemeanor charges associated with' this arrest are assigned to and shall be filed in
                          JUDGE JULIA HAYES            Court County Criminal Court No. 2 (MB)
                                     ----.   ·--                     '
               iJ-
                                                                                                                -

~~fo >/.~t>l         A_   ~ai!~S Count-{     J'all Si s1e.t11 d/5i phnar_<-f t1 ear_I~~     iM,·rJt!.n+~tport0o·    l'&41t?~~:;1)  sho..vs
                      f.>I">•Pll nar'i ~f~:>teeclure.., 1 ~oul'\d. Q\f\c; he..\d flu{\\~ V\eJ. ·\f\.ktV\ tht. c...uv]€.. t~o. M I718.'6'1J.
                     i.Vdl Uf\Con~rrl'fv--l•'t.lndj -;-ee c.lat'mS ?>: l<f>-c.v~tcn). 1 ~; ;~-c.V-oiD7fO


           Copies of these instructions served on defendant and transporting officer on this ~- day of
                 November           , 20.!.!._.
Case 3:19-cv-01306-C-BT Document 3 Filed 05/30/19                            Page 45 of 50 PageID 48
  f


                            LA\V LIBRARY DOVlN ONLY




                                     KE\:




                                     RPJ'    •   ~E."'..;SF.D

                                     O'THI'R ~   ~FLl'.>\3cD 0~   (Y"llfiR
      CONTROL C£2'/TER OffiCER
       Case 3:19-cv-01306-C-BT Document 3 Filed 05/30/19                                                                    Page 46 of 50 PageID 49




                                                                  LAvV LIBRARY DO\VN ONLY
                                                                                                                                  DATE: _   _Lcf__._- ~! 7
                  THE FOLLO'vl. 1.\"G 1'\~,f.\ TES A.RE DU\V:'< ONLY TO THE LA \V LIBRARY
                  --                                              -------·-----.                                                 TlME: ___    [;_'BlJ-----,_

        .tl - - - - - ·- - - ._
                            .. ·----·~-------·-········--------
                         '"-·\~H::                                     :         BNO#          :       fA.."<K     _ _:_~+----   ~N-AITF~~)~~~:_::, __j
                                              i y~D&~j_ REI't~~J
                                                        --------L                         -----'-------~
        - __Jj}d#..'!J/ 1rr(r;h__~d~w_t~ ~-~& __ v_J ___J_j_____+ ~                            1
                                 .      T~    ~7~·       .
                                                           --- ----~--- ., -·-------- t·--------)-----+- ---:                             (     'j
                                                                       I                                                '        '
                                                                   .   !
                                                          ~··~----·- -·-·~-------
                                                                                               '




                 _ :,:
                   __,__·~-·-··-·




                 . l.




                                                                           KITES RECF:IVF.D




                                                                                                                                     PAGE- ····-- OF --- -




                                                                                         REF       ~   llliFUSED
                                                                                         OTHER "RELEASED OR (Jl"HER
                            COI'.'TROL CENTER OFFICER
                                                                                                                   YULOWICONTIWL CEi'iTER       REV 02/!9i0!




   ,
·~~ tj tlt.:i
                1vte.. :::ro.:t:!/qaut
                                                                                                                                                               121
   Pf Y1 i '{ ci GL.( C-e ')')            ·n ·fk.e        (,:!ild"'i
Case 3:19-cv-01306-C-BT Document 3 Filed 05/30/19   Page 47 of 50 PageID 50




                            LA\V LIBRARY DO\VN O~LY




   !l




        CON'TROL CENTER OFFICER




                                                                        117
 Ii
  l'
Case 3:19-cv-01306-C-BT Document 3 Filed 05/30/19   Page 48 of 50 PageID 51




                                                                        vnf


                    W\Jol-




                     s·
                      Case 3:19-cv-01306-C-BT Document 3 Filed 05/30/19                   Page 49 of 50 PageID 52




                          .   ")




 .E-rr \~'K ~e.\fo~                N\a.t'\'hj l&DS.;ltt£..1
 N .W:~            _iJ. w u 1:, sin~ {e ce t/
  P· D~·
         \ i•"
         /3af t                                o 3) Y
                                                        ,
                                                                                                 . . RECE\VED-3
                                                                                                 ......                      -                            \,'-':,-!
  j)·~,~'~) 1                      T"'
                                         (s,

                                               I);}..~(,   ·- 0   S3 ~
                                                                                                                                                                    ·-
         r'    ;:,>'···                                                                              lM"''(
                                                                                                       11-\·\
                                                                                                                ?..
                                                                                                                '-~1   0 '~f'I~IJ
                                                                                                                         L -..) \
                                                                                                                               d
                                                                                                                                          \
                                                                                                                   .
     /        ·.
                                                                                                .__...-;...---·                           '
                                                                                                                                    _____ )
                                                                                                          li>VJ U< 001.1.
 I                                                                                          ~---                                       --·j
                                                                  Found \n 8upp<)9edJY,    u N::s::l E0 s1 o1 e':> ~ \ s+f I c.,--\- Co \J r1
                                                                  empty equip~ ·.
                                                                                            uffKf;:~'+be..c,\.o t. \C ·
                                                                                            No r.f-h ~rtJ o ;'s~r.~ c{> 1~et s .fOctll cl s)
                                                                                            t-eder01.L ~\clU)i"'•                      -~-- . . . .
,J -                                             J--e_~ ccd--                                llbO (owtWlerc-e -ltOOM .l.Y)J
                                                                                            J)ct \lq)       I   1'-f--      ·7) J_ '1;).. - J '-1 Cf (   ...,   •


               ~.f> (f(;:t J                                                                                                                                        __J
Case 3:19-cv-01306-C-BT Document 3 Filedit 05/30/19         Page 50 of 50 PageID 53
                                       .··~~




                                               f
                                               1




                                   I




                                                        I
                                                       .t
                                                   j
                                                   ;




                                                               '·




                                   }
